                                                                                2/20/2019

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                               BUTTE DIVISION


COTTONWOOD                                      Case No. CV-18-012-BU-SEH
ENVIRONMENTAL LAW CENTER,
                                               JUDGMENT IN A CIVIL CASE

                      Plaintiff,

   vs.

DAVID BERNHARDT, in his official
capacity as Acting Secretary of the
Interior; STEVE BULLOCK in his
official capacity as Governor of the
State of Montana; MONTANA
DEPARTMENT OF LIVESTOCK;
MONTANA DEPARTMENT OF
FISH, WILDLIFE, AND PARKS;
DAN WENK, in his official capacity as
Park Superintendent, Yellowstone
National Park; LEANNE MARTEN, in
her official capacity as Regional
Forester, U.S. Forest Service;
NATIONAL PARK SERVICE; U.S.
FOREST SERVICE; USDA-ANIMAL
& PLANT HEALTH INSPECTION
SERVICE,

                      Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.
X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED Pursuant to the Memorandum and
Order (Doc. 81) this matter is Dismissed.

      Dated this 20th day of February 2019.

                               TYLER P. GILMAN, CLERK

                               By: /s/ Heidi Gauthier
                               Heidi Gauthier, Deputy Clerk
